It has been four years since the end of the
cold war and the fall of the old ideological order. Four
years ago we were told that war and global confrontation
had ended and that history itself had come to an end, giving
8 General Assembly - Forty-eighth session
way to a new age. Today, yesterday’s hopes and illusions
are confronted by a reality with which we are all familiar.
What is keeping us from turning our world into a fertile
field and a common abode for all human beings?
These meetings are taking place at a time when a
feeling of hope animates the hearts of men. The agreements
signed between Israel and the Palestine Liberation
Organization have shown that peace is possible and that
living in harmony does not require portentous events, but
only awareness and willingness. We all know that these first
agreements, if respected by both parties, can lead to a new
dawn not only for Israel and Palestine but for all the
countries of the Middle East - a new awakening of peace
and prosperity in which this sublime teaching of the Koran
can be made real:
"Those who believe (in the Qur-an),
And those who follow the Jewish (scriptures),
And the Christians and the Sabians,-
Any who believe in God
And the Last Day,
And work righteousness,
Shall have their reward
With their Lord: on them
Shall be no fear, nor shall they grieve." (Surah II, 62)
But while Israelis and Palestinians are shaking hands
and demonstrating their good judgement, the tragedy of
Bosnia and Herzegovina continues to fill the world with
shame. A Member State of the United Nations which is not
expressing ethnic or religious intolerance is trying to survive
the bloodiest harassment witnessed by Europe since 1945 -
nations respond with passivity and indifference. It is
shameful that an international community rejoicing at the
end of the cold war has not been able to take more decisive
and effective action in respect to the inhuman aggression
against Bosnia and Herzegovina.
Decade after decade, the echoes of that cold war were
heard in this Hall. The East-West confrontation was viewed
as the supreme obstacle facing the countries of the world in
attempting to respond to their peoples’s common yearning
for liberty, justice and development. The ideological
division, we were told, hampered the efforts made to ensure
that all humanity benefited from development.
Today we no longer talk about the cold war, nor about
ideological conflict, nor about the balance of terror.
Nevertheless, the reality of what happened during those
years continues to brand us. Some walls have come down
but still others have been built. The peoples of Asia, Africa
and Latin America remain forgotten, marginalized, second-
class human beings. The technological gap has become an
abyss. Material progress is increasingly remote from our
countries, and cooperation is decreasing before our very
eyes. The North-South dialogue has once again been
reduced to an implacable monologue or, in the best of cases,
a rhetorical exercise to which justice and equity are rarely
invited. And when we speak of new initiatives for
cooperation, such as those recently announced for the people
of Palestine, thought is given not to a global increase in aid
but, rather, to cutbacks in other programmes. As an old and
graphic Spanish proverb puts it: "You undress one saint so
that you can dress another ".
What does the new peace mean for the countries of the
third world? The assurance that their children will not be
killed by bullets, but will continue to die of hunger or
endemic diseases? The certainty that they will no longer
have to go to war, but will continue without schooling,
without a dignified life, decent jobs or proper medical care?
Sometimes ironic statements are made about the
optimism of the diplomacy of the 1920s, with its agreements
to renounce war and its naive faith in the capacity of the
League of Nations to resolve every difficulty. We all know
what happened in the end to optimism and that League, but
it seems that we have not really learned the lesson. If the
international community of the 1990s does not translate the
end of the cold war into a true effort to build one world, in
which there are no first- or second-rate countries, we shall
very soon experience realities more tragic than those we
have already known.
My country was overjoyed at the General Assembly’s
decision to choose you, Sir, to preside over the forty-eighth
session. You have the most sincere congratulations of Costa
Rica, a country that, like Guyana, forms part of the great
Caribbean brotherhood. We are certain that, under your
guidance, the General Assembly will be able to fulfil
mankind’s hopes for peace and development.
We should like to express our sympathy to the
Government and people of India at this time of grief for
them.
The present situation is especially critical for the
Central American and Caribbean States, which, because of
their territorial dimensions, demographic situations and weak
economies, are of little significance to the developed world.
When the small, peripheral nations like ours try to unite our
efforts, we are immediately faced with the locked doors of
the international financial organizations, the large economic
blocs and the transnational corporations, which even try to
create apprehension and confrontation among us.
Forty-eighth session - 8 October l993 9
We are not asking for handouts. Begging is not part of
a realistic and wide-reaching international policy. What our
countries need is greater understanding of our realities,
greater openness for our products, and more sincere and
effective support for our desire to live in peace and
democracy. What developing nations need is a change in
attitude originating from a sense of the inalienable identity
of humankind, a change in that amazing effrontery shown by
the developed world for our tragedies.
The case of Central America clearly demonstrates the
direction in which this widespread indifference is taking us.
It is taking us into a prolonged and difficult effort, in which
the international community is providing wide support. The
people of Central America left behind many years of bloody
convulsions. They decided to embark with enthusiasm on a
new life, cemented in peace, democracy and freedom. But
that joyful Central America, reborn for its children, has seen
how the doors close one after another. Those who were
interested in a Central America full of bloodshed and
trenches do not want to deal with a Central America of the
poor, the Central America that calls for cooperation for
development, for understanding of its human and economic
tragedies.
Figures can be deceiving. For example, it is said that
Nicaragua receives $500 million in foreign aid. That sounds
very good. What is not stated is that $450 million of the
$500 million goes back to where it came from to service the
external debt. In the meantime in that sister country even
more disturbing outbreaks of violence flourish, reflecting its
distressing situation. Recently an attempted coup d’état in
Guatemala failed, but that failure did not translate into
greater external support for the consolidation of Guatemalan
democracy in the sectors most needed.
We do not know in which Central American country
the next crisis will come, but it will not be long before it
happens. It is regrettable that those who said so much about
democracy and freedom and about peace and development
in Central America are no longer being heard from. Today
my delegation asks where is that support. What of the
promises, the golden offerings, the abundant talk of a few
years ago?
For example, let us take the case of banana production.
Throughout the bloody crisis in Central America the
European Community time and time again expressed its
support for a peaceful and negotiated solution. It effusively
supported the initiatives to transform Central America into
a land of freedom and democracy, to keep our countries
away from the strategic interests of the large hegemonistic
blocs. Now that results have been achieved, the same
Europe is placing strong barriers to the entry of Central
American bananas to its markets, without stopping to think
about the thousands of humble families that depend on this
activity. Other Latin American democracies are facing the
same attitude. As if that was not enough they are trying to
provoke a conflict between the banana-growing countries of
the Caribbean and those of Latin America, as if, following
the custom of colonial times and invoking a non-existent
antagonism between brothers, promoting divisions to hide
the barriers that in other cases they themselves denounce as
unjust.
Costa Rica believes that the time has come for frank,
open dialogue that will permit a fair and adequate solution
to this serious problem. For this reason we invite the
member countries of the European Community and the
producer countries of Latin America and the Caribbean,
without exception, to enter into political talks which,
together with the talks already under way at the General
Agreement on Tariffs and Trade (GATT), will facilitate a
rapprochement between the positions of the only two parties
to the problem, namely the producer and consumer countries.
These contacts should have as a basis the recognition of the
rights of the Latin American countries to sell their fruit in
the Common Market and the reaffirmation of preferential
treatment given to the Caribbean countries in the context of
the Lomé Conventions.
While democracy endeavours to put down roots in
Central America, markets for Central American products are
being restricted by developed countries, cooperation
programmes are being decreased or canceled, and attitudes
of inexplicable severity are being adopted in commercial and
financial negotiations, and even in diplomatic relations. The
Central America of peace and freedom is being dealt with in
a way that the Central America of violence was never
treated.
My country, which for many decades has not suffered
from the Calvary of dictatorship and civil war, which has
maintained intact its tradition of effective respect for human
rights, has also had to face the same attitudes of indifference
and lack of awareness. In this matter we draw attention to
the disturbing decision of the United States Government to
admit an administrative action brought before it against
Costa Rica in which it is argued that the Costa Rican
workers are not being guaranteed internationally recognized
rights. This claim ignores our labour legislation which deals
with rights and guarantees for workers and has gone further
in more than 50 years than those of many developed
countries, including the United States. The threat of
excluding Costa Rica from commercial preference systems
is not only a clear interference in its internal jurisdiction but
10 General Assembly - Forty-eighth session
also ignores the basic principles governing coexistence
among nations, and, more specifically, respect for sovereign
rights, and that attitude is at variance with traditional
democratic principles and values which have always existed
between both peoples and Governments.
The task of consolidating the achievements of the
Central American peace process is everyone’s responsibility.
In the first place, as a new political commitment, the
securing of peace and democracy and making human
development a priority require a true national consensus
sustained by a broad and participatory commitment, one that
involves Governments and the organized sectors of civil
society.
Secondly, a renewed and creative attitude on the part of
Central American Governments is needed, an attitude that
will rework and update the regional political agreements and,
from a new point of view, will direct regional efforts
towards creating a new Central America. We want a Central
America where peace, freedom, democracy and development
will prevail and this requires national and regional consensus
on fundamental subjects such as enforcing the rule of law,
strengthening democratic institutions, developing a
democratic political culture, promoting and enforcing human
rights, economic and political decentralization, decision-
making at the local level, the modernization of production,
guaranteeing equality of opportunity, widening the
possibilities for economic participation, social development,
and, finally, preserving our heritage for the society of the future.
Thirdly, the collaboration and commitment of Central
Americans in the creation of this new Central America is
necessary, but at the same time the participation of the
international community is indispensable in order to fulfil the
commitments made by the region in its transition to peace,
freedom, democracy and development. In this perspective
Costa Rica urges the General Assembly to decide in due
course to offer its political and material support to this new
challenge that is Central America at the end of this century.
In the present state of affairs the role of international
and regional organizations as promoters and guarantors of
peace and supporters of harmony and cooperation among the
nations of the world is particularly decisive. For many long
years lamentations were heard about the problems created
for the United Nations by ideological conflicts which
hindered the Organization and made it impossible for it to
act dynamically and effectively. We have left such sombre
hours behind and without doubt there have been important
signs that this and other international organizations can and
must provide many valuable and decisive contributions to the
international community as a whole. Precisely for this
reason we find ourselves at a key moment and we must now
redefine and transform the United Nations and the regional
organizations and make them vital mechanisms so that a life
of peace, freedom and development will illuminate all the
countries of the world.
A little more than a year ago the Secretary-General
presented us with a series of important ideas regarding the
restructuring of the United Nations. My country has
expressed support for these wise proposals but at the same
time we consider that the present circumstances are
especially important and that this is an opportunity to
meditate profoundly on the appropriateness of emphasizing
more the role that international organizations should play as
builders of a world of peace and development for all
peoples.
My country considers that the United Nations cannot
continue to ignore the question of the Republic of China in
Taiwan. The existence of that exemplary country and the
future of its 21 million inhabitants demand a revision of its
relations with the United Nations. We firmly support the
establishment of an ad hoc committee to study and find
satisfactory solution to that problem in accordance with the
fundamental principles of international law.
For many years we have urged that the two important
instruments of the United Nations system be created and
start functioning. These two instruments - so indispensable
to the attainment of that system’s aims of peace and defence
of fundamental human rights - are the University for Peace
and the post of High Commissioner for Human Rights. We
ask for support for both institutions, which are true pillars
for the realization of the principles of the Charter.
My delegation applauds the efforts made by the United
Nations in situations like those that exist in Haiti and
Somalia. The defence of international peace and security
continues to be a basic responsibility. We therefore support
all efforts accepted in the cause of disarmament and arms
control, and we view with special concern the case of
countries that, like the Democratic People’s Republic of
Korea, object to controls that are directed towards ensuring
the non-proliferation of nuclear arms. At the same time,
however, Costa Rica considers it of fundamental importance
that States Members of the United Nations not lose sight of
the Organization’s role in the task of making peace productive -
a "sublime task", to borrow the term used by Amilcar
Cabral to define the progressive advancement of mankind
towards dignity and infinite growth.
The world is one. Our shared concerns for peace and
the deterioration of the environment are an ample
Forty-eighth session - 8 October l993 11
demonstration of this. Why not also acknowledge that
mankind is one and that all who form part of mankind have
a right to development and freedom?
The commitments undertaken last year in Rio de
Janeiro at the United Nations Conference on Environment
and Development to join in the search for sustainable
development, in all its economic and environmental as well
as its political, social and cultural dimensions, constitute a
fundamental requirement if we are to achieve true peace and
a dignified life for all the peoples of today’s and tomorrow’s
world. The convening of the Conference and the agreements
reached there, notwithstanding their limitations, are major
achievements for the Organization. In this connection, the
fact that many countries, including my own, have engaged
in activities to carry out the commitments entered into there
is of great importance. We also welcome the actions taken
by the United Nations at the International Conference on
Population and Development, the World Conference on
Women, and the Global Conference on the Sustainable
Development of Small Island Developing States, aimed at
broadening discussions about the hoped-for development.
But if those efforts are to be successful, it is indispensable
that the promises made by the industrialized countries at the
Rio Summit be fulfilled - that is, that they provide new and
additional financial aid, something they have so far done on
a fairly meagre scale.
For nearly half a century, we have been living amid
division, struggles about ideologies, worries over
hegemonies. To a large extent, those sterile years are now
behind us, but so much remains to be done. We are still
confronted by hatreds of all kinds, by a polluted world, by
natural disasters, by illiteracy and by peoples suffering from
hunger and disease. However, if the international system
managed to avoid allowing the cold war to lead to military
catastrophe, surely it can find solutions to these other
catastrophes that are afflicting mankind. If we do not want
the military and ideological alliances of past years to re-
emerge, we must replace them as soon as possible with a
solidarity that is not founded on economic interests. My
delegation firmly believes that the Organization can and
must effect, as a priority, the qualitative transformation
required by the international community - that is, the
creation of a great family, without East or West, North or
South. Brothers and sisters know nothing of the points of
the compass.
In his book entitled Things Fall Apart Chinua Achebe
tells of a community in Nigeria where the harvest was poor.
Attempting to encourage a young man, his father tells him:
"Do not be disheartened. I know you will not be
disheartened. You have a brave and dignified heart. A
dignified heart can survive a serious problem because the
problem does not impinge upon his dignity. But it is more
difficult and more bitter when you face it alone."
Hope resides in solidarity and in union. Mankind is
one. All the peoples of the world must understand that we
share the same future, that there are no longer problems that
affect only others or differing destinies for mankind.
Working together with goodwill and in one spirit, we
will be able to transform our world into a common home,
into a fertile ground for the promotion of and respect for the
dignity of all human beings, joined to face a common future
of peace, justice and freedom.
